

116 HCON 84 IH: Supporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling and bullying in their communities.
U.S. House of Representatives
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 84IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2020Ms. Lee of California (for herself, Mr. Grijalva, Mr. Lowenthal, and Ms. Norton) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONSupporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling and bullying in their communities. 
Whereas No Name-Calling Week is an annual week of educational activities aimed at ending name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling and bullying in their communities; Whereas tens of thousands of elementary and middle school students have participated in No Name-Calling Week since its inception in 2004; 
Whereas over 3,000 students help to lead No Name-Calling Week each year; Whereas 26 percent of elementary students reported hearing others say hurtful things based on another student’s race or ethnic background; 
Whereas 36 percent of elementary students reported being bullied or called names at some point while in school; Whereas elementary students who are bullied are four times as likely as other students to say they do not want to go to school because they feel afraid or unsafe; 
Whereas over 87 percent of LGBTQ middle and high school students have heard negative remarks about transgender people; Whereas over 70 percent of LGBTQ middle and high school students were verbally harassed in the past year because of their sexual orientation; 
Whereas 48 percent of LGBTQ middle and high school students experienced harassment via electronic means in the past year;  Whereas students who faced anti-LGBTQ discrimination at school were more likely to receive school discipline than their peers;  
Whereas students feeling unsafe in their schools has often resulted in missed school days and exposes students to disciplinary actions because of truancy policies;  Whereas nearly 70 percent of American Indian or Alaska Native (or Two Spirit) LGBTQ middle and high school students felt unsafe based on their sexual orientation or gender identity in the past year;  
Whereas 60 percent of Latinx LGBTQ middle and high school students experienced bullying based on their gender identity in the past year;  Whereas nearly 60 percent of Black LGBTQ middle and high school students experienced bullying based on their sexual orientation in the past year;  
Whereas nearly 50 percent of multiracial LGBTQ middle and high school students felt unsafe in school based on the way they express their gender; and Whereas over 25 percent of LGBTQ students reported being victimized at school based on their actual or perceived disability: Now, therefore, be it 
That Congress— (1)supports the goals and ideals of No Name-Calling Week; 
(2)encourages the people of the United States to observe No Name-Calling Week with appropriate ceremonies, programs, and activities;  (3)encourages schools to consider a more comprehensive anti-bullying and harassment policy that contains specific provisions addressing infractions based on the sexual orientation or gender identity of the victim; and 
(4)calls for schools to have more inclusive curricula on LGBTQ people, history, and events. 